Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to “the seal” without providing proper antecedent basis.  Because of the numerous components of the seal assembly and the reference’s ambiguity, the claim is indefinite.  The Examiner assumes that the reference is to the seal aperture.  Appropriate correction is required.
Claim 11 refers to “the base” without providing proper antecedent basis.  Because no base has been claimed as part of the structure of the device, the claim is indefinite.  This points to a larger issue with this group of claims.  Elements such as the aperture refer to the device as though the device were a structural element in itself.  The device is only the preamble and does not impart any structure into the claim.  The Examiner recommends adding some structure, for example, like a body.  The claim 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites verbatim the limitation already in independent claim 11.  It appears that this claim was drafted in error and did not account for some sort of amendment to claim 11 that occurred sometime in the application’s history, perhaps before a foreign office.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17- 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yamane (US 2012/0253128).
Regarding Claim 17, Yamane discloses
A seal system, comprising: 
an endoscope (10) having a working channel (16) and a port (17) at a proximal end of the working channel (see Fig. 1); 
a base (52) disposed about the port, the base having a base aperture therethrough (see Fig. 19, for example, showing the opening in the base 52 for receiving the seal 33); and 
a biopsy cap (51) having a cap aperture therethrough (opening at proximal end as seen in Fig. 20, for example), and a securing member at an end of the biopsy cap (63 is a recessed portion provided with claws for securing to 52), the securing member disposed about the base such that the cap aperture is in fluid communication with the base aperture and the port (see Fig. 17 showing the alignment of all the apertures such that an instrument can enter the port through the seal assembly).

Regarding Claim 18, Yamane further discloses a medical instrument (14) extending through the cap aperture, the base aperture, and the port (the port is a forceps port and is designed for tool entry).

Regarding Claim 19, Yamane further discloses wherein the base further comprises at least two extensions (58) that extend distally from the base and are configured to engage the port of the working channel (see Fig. 17).

Regarding Claim 20, Yamane further discloses a seal member (33) disposed within an inner chamber of the biopsy cap (see Fig. 17 showing 33 within the cap 51), the seal member having a seal aperture in fluid communication with the cap aperture (see Fig. 17 showing the alignment of the features with the port).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2012/0253128) in view of Kaye (US 2012/0004507).
Regarding Claim 1, Yamane discloses:
(Fig. 19), comprising: 
a biopsy cap (51) having an inner chamber therein (51 is hollow such that there is an internal chamber), a cap aperture at a first end in fluid communication with the inner chamber (opening at proximal end as seen in Fig. 20, for example), and a securing member at a second end (63 is a recessed portion provided with claws for securing to 52); and 
a base (52) disposed within the securing member, the base having a base aperture therethrough (see Fig. 19, for example, showing the opening in the base 52 for receiving the seal 33) in fluid communication with each of the seal apertures.
Yamane does not explicitly disclose a plurality of seal members disposed within the inner chamber, each seal member having a seal aperture in fluid communication with the cap aperture and wherein the base aperture is in fluid communication with each of the seal apertures.  Kaye teaches using multiple seals in a chamber for improving the seal while allowing for instruments of different sizes (see Fig. 15 showing the seals with the aligned apertures).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane’s device to include Kaye’s plurality of seals.  Such a modification improves the devices ability to form a seal and allows for instruments of different sizes to be used.

Regarding Claim 6, Yamane further discloses wherein the base further comprises at least two extensions (58) that extend distally from the base and are configured to engage a port of a working channel (see Fig. 17).

Claim 7, Yamane as modified further discloses wherein each of the apertures of the plurality of seal members are axially aligned with each other, the base aperture, and the cap aperture (when combined, the seals in Kaye and the various apertures of Yamane and Kaye are aligned to allow for entry of an instrument through the seal assembly).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2012/0253128) and Kaye (US 2012/0004507), as applied to claim 1 above, and further in view of Ouchi (US 6,200,262).
Yamane and Kaye disclose the invention substantially as claimed as stated above.  
Regarding Claims 4-5, they do not explicitly disclose wherein a proximal end of the base has a slope towards the base aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle; and wherein the first angle is about 30.degree. and the second angle is about 45.degree..  Ouchi discloses a similar base (30) with a sloping aperture (33a) where the slope changes due to the rounded nature of the surface of the seal member 33.  The exact angles are not provided; however, because the surface of the member is rounded, the surfaces become steeper until the opening where the angle is 90 degrees.  No specific criticality is provided for a 30 degree angle, and a person having ordinary skill in the art would appreciate that something of about 30 degrees is substantially similar to that shown in Ouchi Fig. 9.  Therefore, it would have been obvious to a person having ordinary skill in .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2012/0253128) and Kaye (US 2012/0004507), as applied to claim 1 above, and further in view of Hasson et al. (US 5,743,884).
Yamane and Kaye disclose the invention substantially as claimed as stated above.  
Regarding Claims 8-10, they do not explicitly disclose wherein at least one of the plurality of seal members comprises a plurality of surfaces extending radially about the seal aperture in a helical pattern; wherein at least one of the plurality of seal members comprises a plurality of projections extending radially inward towards the seal aperture, wherein the plurality of projections are angularly offset layers; and wherein the plurality of projections define the seal aperture at the center of the seal member such that the seal aperture extends axially through the seal.  Hasson teaches different seal configurations where one is a helical pattern (see Fig. 14) and another includes offset layers (see Fig. 17).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane and Kaye’s device to include Hasson’s seal configurations.  Such a modification simply substitutes one known seal configuration for another to yield predictable results.  These .

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 6,200,262) in view of Byers et al. (US 2010/0087705).
Regarding Claim 11, Ouchi discloses:
A device configured to attach to a port of an endoscope, comprising: 
an aperture through the device in fluid communication with the port (see Fig. 9 showing the opening in base 35 that aligns with the port 4); and 
a recess disposed about the device configured to engage a biopsy cap (shown in Fig. 9 as a recess around either 32a/b or 30 for engaging with 35).
Ouchi does not explicitly disclose at least two extensions that extend distally from the base and are configured to engage a port of a working channel.  Byers teaches using two extensions (750a/b) to snap to a port.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ouchi’s attaching means with Byers.  Such a modification provides a simple means for attaching the base to a biopsy port and is nothing more than the substitution of one known element for another in a manner that will yield predictable results.

Regarding Claim 12, Ouchi further discloses wherein the recess is an external annular recess (Ouchi’s device is annular in nature such that the recess follows the circumference of the device).

Regarding Claim 13, Ouchi further discloses wherein a proximal end of the base has a slope towards the aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle (see Fig. 9 showing the seal 33 with opening 33a and the rounded nature of the seal such that the angle changes from something relatively small to 90 degrees at the opening).

Regarding Claim 14, Ouchi does not explicitly disclose wherein the first angle is about 30.degree. and the second angle is about 45.degree.. However, because the surface of the member is rounded, the surfaces become steeper until the opening where the angle is 90 degrees.  No specific criticality is provided for a 30 degree angle, and a person having ordinary skill in the art would appreciate that something of about 30 degrees is substantially similar to that shown in Ouchi Fig. 9.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ouchi’s angles to start at about 30 degrees and transition through 45 to 90 at the opening.

Regarding Claim 15, Ouchi and Byers disclose wherein the base further comprises at least two extensions (Byers 750a/b) that extend distally from the base and are configured to engage a port of a working channel (see discussion of claim 11 above).

Claim 16, Ouchi does not explicitly disclose a ridge about the aperture configured to compressively seal against the port.  Byers teaches placing ridges around the opening to help hold the securing member to the port (see Paragraph 0073).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ouchi’s device to include Byers’ ridge.  Such a modification helps secure the extensions to the port.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, Yamane fails to disclose where the base has a recess configured to engage the securing member.  While “securing member” is a broad term, Yamane simply fails to show a recess on base 52.  Protrusions 60 are the opposite of a recess and nothing on the arms 58 can be considered a recess.  The Examiner also notes that incorporating a recess does not seem necessary and would not serve a purpose.  Therefore, the Examiner does not consider the feature obvious in view of Yamane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795